Cite as 2014 Ark. App. 73

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CR-13-610

WENDI COX                                         Opinion Delivered January 29, 2014
                               APPELLANT
                                                  APPEAL FROM THE COLUMBIA
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-2012-79]

STATE OF ARKANSAS                                 HONORABLE LARRY W.
                                  APPELLEE        CHANDLER, JUDGE

                                                  REBRIEFING ORDERED



                               RITA W. GRUBER, Judge

       Wendi Cox was tried by a jury on two counts of theft of property valued at more than

$1,000 but less than $5,000; four counts of theft of property valued at more than $5,000 but

less than $25,000; and two counts of theft of property valued at $25,000 or more. The jury

found her guilty on all counts and sentenced her to consecutive sentences totaling sixty years’

imprisonment. She appeals, contending that substantial evidence did not exist to convict her

of the thefts. She argues that the only evidence linking her to the crimes was testimony that

was inconsistent or was given by individuals with motives to lie. We order rebriefing for lack

of compliance with the requirements of Rule 4-2 of the Rules of the Arkansas Supreme

Court and Court of Appeals.

       The addendum of the appellant’s brief “shall contain true and legible copies of the

non-transcript documents in the record on appeal that are essential for the appellate court to

confirm its jurisdiction, to understand the case, and to decide the issues on appeal.” Ark. Sup.
                                   Cite as 2014 Ark. App. 73

Ct. R. 4-2(8). Where there was a jury trial, those documents must include the jury’s verdict

forms. Ark. Sup. Ct. R. 4-2(8)(a)(i). Because the jury forms do not appear in the addendum

of Cox’s brief, we order rebriefing on this basis.

       Further, although Cox’s argument challenges evidence of accomplice corroboration

and the State alludes to Cox’s being convicted as an accomplice, nothing in the abstract or

addendum enables us to determine that this issue was presented at trial. See, e.g., Massey v.

State, 2010 Ark. App. 683 (ordering rebriefing where our understanding of the case would

have been enhanced by inclusion in the addendum of an amended information to which the

State alluded); cf. Davis v. State, 2009 Ark. App. 573, at 5 n.1 (declining to order rebriefing

despite a deficiency in the addendum because the specific sufficiency argument on appeal was

not made in appellant’s motion for a directed verdict).

       We advise Cox’s counsel to examine our rules to ensure that no other briefing

deficiencies exist. We order counsel to file within fifteen days a substituted brief that includes

the jury form, cures any other deficiencies in the abstract and addendum, and revises his

argument with reference to proper pages of the addendum and abstracted testimony. Ark.

Sup. Ct. R. 4-2(c)(2). After service of the substituted brief, the State shall have the

opportunity to revise or supplement its brief in the time prescribed by the clerk, or to rely on

the brief that it previously filed in this appeal.

       Rebriefing ordered.

       WHITEAKER and VAUGHT, JJ., agree.

       John F. Stroud, III, for appellant.

       Dustin McDaniel, Att’y Gen., by: LeaAnn J. Adams, Ass’t Att’y Gen., for appellee.



                                                 2